United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.U., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Nogales, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1948
Issued: May 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2011 appellant filed a timely appeal from a February 25, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained permanent impairment to her left leg, warranting
a schedule award.
FACTUAL HISTORY
On January 30, 2002 appellant, then a 47-year-old canine enforcement officer, twisted his
left ankle when he slipped off the steps of a travel trailer. OWCP accepted the claim for left
1

5 U.S.C. §§ 8101-8193.

ankle strain and he returned to full duty. It subsequently accepted bilateral Achilles tendinitis
and left calcaneal spur as work related. Appellant underwent excision of the retrocalcaneal
exostosis and calcific Achilles tendinitis with repair of left Achilles tendon on December 1, 2008
which OWCP authorized.
On March 10, 2010 appellant filed a claim for a schedule award. In a May 25, 2010
letter, OWCP advised him of the medical evidence necessary for a schedule award. It forwarded
a permanent impairment worksheet for the lower extremity under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides).
In a July 30, 2010 report, Dr. Ike Gorman, an attending podiatrist, noted the history of
injury and provided findings on examination which reflected residual symptoms in the left foot
and left lower extremity. He found pain on the posterior aspect of the left heel with direct
palpation with appellant unable to do single calf raise. Dorsalis pedis pulses, posterior tibial
pulses and capillary fill time were equal on both sides. Inspection of posterior aspect of left heel
showed normal appearing cicatrix, with normal touch, pin, vibratory and proprioception
sensations with exception of decreased sensation limited to previous incisional site left heel.
Dr. Gorman was unable to elicit deep tendon reflexes. Appellant had an antalgic gait and full
muscle strength for all group tests. Examination demonstrated a full range of motion without
muscle weakness, atrophy or neurologic deficit. Dr. Gorman diagnosed Achilles tendinitis, left
side and found that appellant had reached maximum medical improvement.
Dr. Gorman completed a permanent impairment worksheet for the lower extremity on
October 14, 2010. He found that, under the A.M.A., Guides, appellant had zero percent left
lower extremity impairment. Dr. Gorman noted that there was no diagnosis-based impairment,
peripheral nerve impairment, complex regional pain syndrome (CRPS) impairment, amputation
or range of motion impairment.
In a November 28, 2010 report, OWCP’s medical adviser reviewed the medical record.
He stated that the accepted conditions of status post excision of retrocalcaneal exostosis and
calcific Achilles tendinitis with repair of left Achilles tendon, December 1, 2008, were
established and that maximum medical improvement was reached July 30, 2010, the date of
Dr. Gorman’s examination. The medical adviser agreed with Dr. Gorman that appellant had no
left lower extremity impairment resulting from the accepted January 30, 2002 work injury.
By decision dated February 25, 2011, OWCP denied appellant’s schedule award claim
finding that he failed to establish that he had any left foot or leg impairment under the sixth
edition of the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations2 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
2

20 C.F.R. § 10.404.

2

specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.3 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the lower extremity and foot, the relevant portion of the
leg for the present case, reference is made to Table 16-2 (Foot and Ankle Regional Grid)
beginning on page 501. Then the associated class is determined from the Foot and Ankle
Regional Grid and the adjustment grid and grade modifiers (including functional history,
physical examination and clinical studies) are used to determine what grade of associated
impairment should be chosen within the class defined by the regional grid.6 Under Chapter 2.3,
evaluators are directed to provide reasons for their impairment rating choices, including choices
of diagnoses from regional grids and calculations of modifier scores.7
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.8
ANALYSIS
OWCP accepted that appellant sustained a left ankle sprain, bilateral Achilles tendinitis
and left calcaneal spur. It authorized excision of retrocalcaneal exostosis and calcific Achilles
tendinitis with repair of left Achilles tendon, which he underwent on December 1, 2008.
Appellant subsequently filed a claim for a schedule award. By decision dated February 25, 2011,
OWCP denied the schedule award claim finding that he did not meet his burden of proof to
establish permanent impairment to the left leg based on the accepted condition. OWCP relied on
the opinions of Dr. Gorman, appellant’s attending podiatrist and its medical adviser.

3

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

4

Ronald R. Kraynak, 53 ECAB 130 (2001).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims , Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical , Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

See A.M.A., Guides page 499-501 (6th ed. 2009).

7

Id. at 23-28.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

The Board finds that the opinions of Dr. Gorman and OWCP’s medical adviser establish
that appellant did not sustain any permanent impairment of his left leg. On July 30, 2010
Dr. Gorman provided a history of appellant’s left foot condition and subsequent treatment. He
noted that, upon physical examination of the left heel and left lower extremity, appellant showed
some residual symptoms in the left foot and left lower extremity but the examination
demonstrated a full range of motion without muscle weakness, atrophy or neurologic deficit.
Dr. Gorman stated that on the lower extremity permanent impairment worksheet appellant had
no left leg impairment as there was no diagnosed-based impairment, peripheral nerve
impairment, CRPS impairment, amputation or range of motion impairment. OWCP’s medical
adviser reviewed the record and agreed that appellant had no impairment under Table 16-2, page
501 of the A.M.A., Guides. He noted that Dr. Gordon’s findings on examination showed no
impairment to the left leg and agreed with his assessment that appellant had no impairment under
the standards of the sixth edition of the A.M.A., Guides.
On appeal, appellant argued that the decision is contrary to fact and law. The issue in the
present case is medical in nature and must be resolved by probative medical evidence. The
reports of Dr. Gordon and OWCP’s medical adviser conform with the A.M.A., Guides and
constitute the weight of the medical evidence.9 OWCP properly denied appellant’s schedule
award claim.
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish entitlement to
schedule award compensation.

9

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

